406 F.2d 1084
Frances P. FERRELL, Appellant,v.John W. GARDNER, Secretary of the Department of Health, Education and Welfare, Appellee.
No. 12965.
United States Court of Appeals Fourth Circuit.
Submitted on Briefs February 7, 1969.
Decided February 7, 1969.

William R. Hare, Chester, S. C., on brief for appellant.
Edwin L. Weisl, Jr., Asst. Atty. Gen., Klyde Robinson, U. S. Atty., and Thomas F. Batson, Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Claimant, Frances P. Ferrell, prosecutes this appeal from a judgment of the district court which upheld the denial by the Secretary of Health, Education and Welfare of her application for the establishment of a period of disability and for the award of disability benefits under the provisions of §§ 216(i) and 223(a) of the Social Security Act, as amended, 42 U.S.C. §§ 416(i) and 423(a). By direction of the court the case was submitted on briefs without oral argument. Upon review of the record and careful consideration of the briefs we reach the conclusion that the judgment of the district court should be affirmed.


2
The determination of the Secretary may be overturned only if it is not based upon substantial evidence. "Substantial evidence" has been defined by this court to mean "evidence which a reasoning mind would accept as sufficient to support a particular conclusion. It consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance." Laws v. Celebrezze, 368 F.2d 640, 642 (4 Cir. 1966).


3
In the instant case the Secretary determined that claimant was able to engage in substantial gainful activity. The district court agreed. Upon the record we find substantial evidence to support the district court's order sustaining the determination of the Secretary.1


4
Affirmed.



Notes:


1
 Daniel v. Gardner, 404 F.2d 889 (4 Cir. Dec. 6, 1968); Laws v. Celebrezze, 368 F.2d 640 (4 Cir. 1966); Bells v. Celebrezze, 360 F.2d 601 (4 Cir. 1966); Gotshaw v. Ribicoff, 307 F.2d 840 (4 Cir. 1962)